Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.) rendered July 16, 1991, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant Lorraine Brown was one of three women who took part in a concerted attack on the victim (see, People v Allums, 193 AD2d 687 [decided herewith]; People v Allums, 193 AD2d 688 [decided herewith]).
Contrary to the arguments of the defendant Lorraine Brown, the verdict was not repugnant (see, People v Allums, 193 AD2d 688, supra), the CPL 710.30 notice furnished by the People was sufficient to inform her of the sum and substance of her pretrial statement (see, People v Murphy, 163 AD2d 425; People v Holmes, 170 AD2d 534), and the trial court took adequate curative measures when it discovered that some *692jurors were taking notes (see, People v Stewart, 179 AD2d 731; People v Valenti, 163 AD2d 441; People v DiLuca, 85 AD2d 439).
The defendant’s remaining arguments are also without merit. Bracken, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.